DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 08/09/2022. No claims have been amended. No claims, added, or cancelled. Currently, claims 1-20 are pending.

Response to Arguments
1.	Applicant’s response, see pgs. 2-8, filed 08/09/2022, with respect to the rejection(s) of claim(s) 1-15 and 17-20 under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2014/0001365), in view of Katsuyama (US 2016/0170037) and Akers (US 2014/0001365), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Usuda (US 5,399,869), and Belobraydich et al. (US 2018/0113223).
	This is a second Non-Final rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 Regarding claim 1 and 20, it is unclear to the Examiner how a photomultiplier amplifies the two streams of photons into an electrical signal. It is common knowledge within the art that a photomultiplier converts the photons into an amplified electrical signal. The Examiner will examine based on the photomultiplier converting the photons into a amplified electrical signal, however, clarification or correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11, 15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usuda (US 5,399,869), and further in view of Belobraydich et al. (US 2018/0113223) hereinafter known as Belobraydich.
With regards to claim 1 and 20, Usuda discloses a phoswich detector (Abstract; Fig. 1) for spectroscopic measurement of alpha and beta particles (col. 4; lines 10-39; Fig. 3) comprising:
a first layer of a first material for receiving the alpha and beta particles (Fig. 1;  ZnS(Ag) scintillator 1), wherein the first material of the first layer scintillates a respective first stream of photons for each of the alpha particles, but the beta particles pass through the first layer with negligible scintillation (col. 4; lines 16-19; “Whereupon ZnS(Ag) scintillator 1 emitted fluorescence by interacting α-rays, but β(γ)-rays passed through the ZnS(Ag) scintillator 1 as such.”) ;
a second layer of a second material for receiving the beta particles passing through the first layer and for passing the respective first stream of photons for each alpha particle (col. 4; lines 22-25; BGO scintillator 3), wherein the second material of the second layer scintillates a respective second stream of photons for each of the beta particles (col. 4; lines 22-25; “Then, BGO scintillator 3 emitted fluorescence by interacting β(γ)-rays. Both the fluorescence from ZnS(Ag) scintillator 1 and that from BGO scintillator 3 passed through light guide 6 and entered photomultiplier 7);
a photomultiplier 7 for controlling different pulse heights (col. 3; lines 51-63).
Usuda teaches of a photomultipler (col. 3; lines 51-63) and further discloses that Fig 2 shows a pulse height distribution (energy spectrum) and FIG. 3 shows a rise time distribution (rise time spectrum) (col. 4; lines 5-9). Also, Usuda teaches that the phoswich detector is capable of pulse height and pulse shape discrimination (col. 1; lines 45-47).
Usuda does not specifically disclose;
a photomultiplier for amplifying the first and second streams of photons for the alpha and beta particles into an electrical signal, which includes a respective pulse for each of the alpha and beta particles (see the 112(a) rejection above); and
an analyzer for determining, from the electrical signal, a respective energy of each of the alpha and/or beta particles from a shape of the respective pulse for each of the alpha and beta particles.
Belobraydich discloses radiation detection systems and methods that provide improved discrimination between alpha and beta events (Abstract). Belobraydich teaches that the identification or quantification of radionuclides may be made using PSA (pulse shape analysis) values, and by analytical technique (e.g., solid scintillation) [0101]. Belobraydich discloses one or more photomultiplier tubes photomultiplier for converting photons from a scintillator (wherein the photons correspond to alpha and beta particles) into electrical pulse signals. The pulse signal is then sent to a processor for event type discrimination [0117][0121]. Finally, [0090] and Fig. 1B discloses a plot of pulse height vs. pulse length (pulse height and pulse length correspond to pulse shape) where alpha/beta pulse amplitude (energy) is transformed into three dimensional counts vs. pulse amplitude and pulse spectrum. The pulses can be separated into alpha and beta spectra [0090].
In view of Belobraydich, it would have been obvious to one of ordinary skill within the art to modify Usuda’s phoswich detector with one or more photomultipliers that can convert scintillation light (from both alpha and beta particles interacting with a scintillator/s) into an electrical pulse signals and further utilize a processor (analyzer/computing device) to discriminate alpha/beta pulse amplitudes (energy). The motivation is to obtain alpha and beta particle counts by utilizing pulse amplitudes (energy) as well as pulse spectrum.

With regards to claim 2, Usuda, in view of Belobraydich, discloses the sensor of claim 1, wherein over a time interval the analyzer collects the respective energies for the alpha and/or beta particles into an energy spectrum. (Belobraydich; [0071]; Fig. 1A)

With regards to claim 3, Usuda, in view of Belobraydich, discloses the sensor of claim 2, wherein the analyzer further determines, from the energy spectrum, at least one isotope generating a portion of the alpha and beta particles during radioactive decay of the at least one isotope. (Belobraydich; [0091])

With regards to claim 4, Usuda, in view of Belobraydich, discloses the sensor of claim 1, wherein over a time interval the analyzer collects the respective energies for the alpha and beta particles into an energy spectrum, and from the energy spectrum the analyzer further determines at least one isotope generating a portion of the alpha and beta particles during radioactive decay of the at least one isotope. (Belobraydich; [0117][0090])

With regards to claim 5, Usuda, in view of Belobraydich, discloses the sensor of claim 1, wherein the shape of the respective pulse for each of the alpha and beta particles includes an amplitude and a duration of the respective pulse. (Belobraydich; [0037][0089][0090])(Usuda; Fig. 3)

With regards to claim 6, Usuda, in view of Belobraydich, discloses the sensor of claim 5, wherein the duration of the respective pulse for each of the alpha and beta particles is sufficiently short so they do not overlap within the electrical signal. (Usuda; Fig. 3)

With regards to claim 7, Usuda, in view of Belobraydich, discloses the sensor of claim 5, wherein the duration of the respective pulse for each of the alpha particles is longer than the duration of the respective pulse for each of the beta particles. (Usuda; Fig. 3)

With regards to claim 8, Usuda, in view of Belobraydich, discloses the sensor of claim 5, wherein the amplitude integrated over the duration for the respective pulse measures the respective energy. (Belobraydich; [0090])

With regards to claim 9, Usuda, in view of Belobraydich, discloses the sensor of claim 8, wherein the respective energy of each of the alpha particles measures in MeV (Belobraydich; Table 1 teaches of an alpha particle event of 0 to 1000 KeV, 1000 KeV equals 1 MeV), and the respective energy of each of the beta particles measures in keV (Belobraydich; Table 1).
With regards to claim 10, Usuda, in view of Belobraydich, discloses the sensor of claim 1, wherein the beta particles pass through the first layer with the negligible scintillation because the negligible scintillation is insignificant relative to both the scintillation in the first layer from the alpha particles and the scintillation in the second layer from the beta particles. (see the rejection of claim 1)

With regards to claim 11, Usuda, in view of Belobraydich, discloses the sensor of claim 1, wherein the photomultiplier receives the respective first stream of photons for each of the alpha particles from the first layer via the second layer, and the photomultiplier receives the respective second stream of photons for each of the beta particles from the second layer. (see the rejection of claim 1)

With regards to claim 15, Usuda, in view of Belobraydich, discloses the sensor of claim 1, wherein the first material includes at least one element of high atomic weight and the second material includes a plurality of elements of low atomic weight. (Usuda; col. 3; lines 53-63)


With regards to claim 17, Usuda, in view of Belobraydich, discloses the sensor of claim 1, wherein the photomultiplier is one of a photomultiplier tube and a silicon photomultiplier. (The references do not specifically disclose a silicon photomultiplier, however, silicon photomultipliers are commonly utilized within the art for it’s fast timing properties and high intrinsic gain. It would have been obvious to one of ordinary skill within the art to employ silicon photomultipliers for such advantages.) 

With regards to claim 18, Usuda, in view of Belobraydich, discloses the sensor of claim 1, further comprising an opaque and moisture-impenetrable entrance window through which the alpha and beta particles pass before reaching the first layer, the entrance window including at least one of aluminum and mylar. (Usuda; col. 3; lines 58-60; light-shielding window 5 made of aluminum-coated Mylar.TM. film)

Allowable Subject Matter
The following objected claims would be allowable subject matter if the 112(a) rejection pertaining to claim 1 is overcome.
Claims 12-14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 12, Usuda, in view of Belobraydich, discloses the sensor of claim 1, wherein a thickness of the first layer is sufficiently thick so that scintillation in the first material substantially dissipates the respective energy of each of the alpha particles generated from radioactive decay of a plurality of isotopes present on Earth.
	Claim 13 is also objected to due to its dependency on claim 12.
With regards to claim 14, Usuda, in view of Belobraydich, discloses the sensor of claim 1, wherein a thickness of the second layer is sufficiently thick so that scintillation in the second material substantially dissipates the respective energy of each of the beta particles generated from radioactive decay of a plurality of isotopes present on Earth.
With regards to claim 16, Usuda, in view of Belobraydich, discloses the sensor of claim 15, wherein the first material is Cerium doped Gadolinium Aluminum Gallium glass (GAGG:Ce) and the second material is poly-vinyl toluene.
With regards to claim 19, Usuda, in view of Belobraydich, discloses the sensor of claim 18, further comprising an optical grease between the first layer and the second layer, and an optical grease between the second layer and the photomultiplier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kiefer et al. (US 4,454,587)
Kiefer et al. (US 4,400,621)
Berthold et al. (US 2006/0081786)
Mackawa et al. (US 6,392,236)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884